



Exhibit 10.24




AMENDMENT NO. 12 TO CREDIT AGREEMENT


THIS AMENDMENT NO. 12 TO CREDIT AGREEMENT (this "Amendment") is entered into as
of December 22, 2017, by and among the Lenders identified on the signature pages
hereof (such Lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a "Lender" and
collectively as the "Lenders"), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company, as administrative agent for the Lenders (in such
capacity, "Agent"), REG SERVICES GROUP, LLC, an Iowa limited liability company
("REG Services"), and REG MARKETING & LOGISTICS GROUP, LLC, an Iowa limited
liability company ("REG Marketing"; together REG Services and REG Marketing are
each referred to herein as a "Borrower", and jointly and severally as the
"Borrowers").
WHEREAS, Borrowers, Agent, and Lenders are parties to that certain Credit
Agreement dated as of December 23, 2011, as amended by that certain Amendment
No. 1 to Credit Agreement dated as of January 31, 2012, that certain Amendment
No. 2 to Credit Agreement dated as of February 29, 2012, that certain Waiver and
Amendment No. 3 to Credit Agreement dated as of May 1, 2012, that certain
Amendment No. 4 to Credit Agreement dated as of January 9, 2013, that certain
Amendment No. 5 to Credit Agreement dated as of August 9, 2013, that certain
Amendment No. 6 to Credit Agreement dated as of December 23, 2013, that certain
Amendment No. 7 to Credit Agreement dated as of May 19, 2014, that certain
Amendment No. 8 to Credit Agreement and Waiver dated as of February 20, 2015,
that certain Amendment No. 9 to Credit Agreement dated as of July 16, 2015, that
certain Amendment No. 10 to Credit Agreement dated as of December 8, 2015, and
that certain Joinder and Amendment No. 11 to Credit Agreement dated as of
September 30, 2016 (as further amended, restated, supplemented or otherwise
modified from time to time, the "Credit Agreement"); and
WHEREAS, Borrowers, Agent and Lenders have agreed to amend the Credit Agreement
in certain respects;
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Credit Agreement.
2.Amendments to Credit Agreement: Subject to the satisfaction of the conditions
set forth in Section 5 below, and in reliance upon the representations and
warranties of Borrowers set forth in Section 6 below, the Credit Agreement is
hereby amended as follows:
(a)Clause (a) of the definition of "Borrowing Base" set forth in Schedule 1.1 to
the Credit Agreement is hereby amended and restated in its entirety as follows:
(a) the sum of (i) 85% of the amount of Eligible Billed Accounts, (ii) (A) until
May 31, 2018, the lesser of $50,000,000 and 85% of Eligible Blender's Credit
Accounts, and (B) thereafter, the lesser of $15,000,000 and 85% of Eligible
Blender's Credit Accounts, and (iii) the lesser of $10,000,000 and 85% of
Eligible Unbilled Accounts, less (iv) the amount, if any, of the Dilution
Reserve, plus
(b)The proviso at the end of the definition of "Borrowing Base" set forth in
Schedule 1.1 to the Credit Agreement is hereby amended and restated in its
entirety as follows:





--------------------------------------------------------------------------------





provided, that (i) the Availability attributable to the Inventory of a Plant
Loan Party shall not exceed the Applicable Inventory Limit of such Plant Loan
Party and (ii) at no time shall the aggregate book value of all Eligible
In-Transit Inventory exceed $10,000,000.
(c)Clause (e) of the definition of "Eligible Inventory" set forth in Schedule
1.1 to the Credit Agreement is hereby amended and restated in its entirety as
follows:
(e) it is located on real property leased by a Secured Loan Party or in a
contract warehouse or in the possession of a processor or other Person under a
processing or tolling arrangement, in each case, unless (A) the Agent has
imposed a reserve pursuant to Section 2.1(c) with respect to such location or it
is subject to a Collateral Access Agreement executed by the lessor,
warehouseman, processor or such other Person, as the case may be, (B) it is
segregated or otherwise separately identifiable from goods of others, if any,
stored on the premises (other than Inventory located at terminals that are
commingled in tanks with other Persons' Inventory to the extent the aggregate
book value of such Inventory does not exceed $5,000,000), and (C) in the case of
Inventory in the possession of a processor or other Person under a processing or
tolling arrangement, (x) such processing or tolling arrangement is acceptable to
Agent, (y) a UCC-1 financing statement has been filed by the applicable Secured
Loan Party against such processor or Person identifying the Inventory delivered
to such processor or Person, and the products produced therefrom, as the
property of such Secured Loan Party, and (z) each secured creditor of such
processor or Person with a Lien on the Accounts and/or Inventory of such
processor or Person acknowledges Agent's first priority Lien on such Inventory
and products produced therefrom, and proceeds thereof.
3.Continuing Effect. Except as expressly set forth in Section 2 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect, in each case as amended hereby.
4.Reaffirmation and Confirmation. Each Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
represent the valid, enforceable and collectible obligations of Borrowers, and
further acknowledges that there are no existing claims, defenses, personal or
otherwise, or rights of setoff whatsoever with respect to the Credit Agreement
or any other Loan Document. Each Borrower hereby agrees that this Amendment in
no way acts as a release or relinquishment of the Liens and rights securing
payments of the Obligations. The Liens and rights securing payment of the
Obligations are hereby ratified and confirmed by each Borrower in all respects.
5.Conditions to Effectiveness.
(a)This Amendment shall become effective upon the satisfaction of each of the
following conditions precedent, each in form and substance acceptable to Agent:
(i)Agent shall have received a fully executed copy of this Amendment in form and
substance acceptable to Agent;
(ii)Borrowers shall have paid all fees to Agent and the Lenders required under
the Loan Documents; and
(iii)No Default or Event of Default shall have occurred and be continuing on the
date hereof or as of the date of the effectiveness of this Amendment.
6.Representations and Warranties. In order to induce Agent and Lenders to enter
into this Amendment, Borrowers hereby jointly and severally represent and
warrant to Agent and Lenders that, after giving effect to this Amendment:
(a)All representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects (except that
such materiality qualifier shall not





--------------------------------------------------------------------------------





be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof) on and as of the date of this
Amendment, in each case as if then made, other than representations and
warranties that expressly relate solely to an earlier date;
(b)No Default or Event of Default has occurred and is continuing; and
(c)This Amendment and the Credit Agreement, as modified hereby, constitute
legal, valid and binding obligations of each Borrower and are enforceable
against each Borrower in accordance with their respective terms.
7.Miscellaneous.
(a)Expenses. Borrowers jointly and severally agree to pay on demand all Lender
Group Expenses of Agent (including, without limitation, the fees and expenses of
outside counsel for Agent) in connection with the preparation, negotiation,
execution, delivery and administration of this Amendment and all other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith. All obligations provided herein shall
survive any termination of this Amendment and the Credit Agreement as modified
hereby.
(b)Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of California. The choice of law and venue, jury
trial waiver and California judicial reference provisions set forth in Section
12 of the Credit Agreement are incorporated herein by reference and shall apply
in all respects to this Amendment.
(c)Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by facsimile or other
electronic delivery shall be equally effective as delivery of an original
executed counterpart of this Amendment.
8.Release.
(a)In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each Borrower and each other Loan Party (by its
execution and delivery of the attached Consent and Reaffirmation), on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set‑off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which any such Loan Party or any of
their respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
in relation to, or in any way in connection with any of the Credit Agreement, or
any of the other Loan Documents or transactions thereunder or related thereto
which arises at any time on or prior to the day and date of this Amendment.
(b)Each Borrower and each other Loan Party (by its execution and delivery of the
attached Consent and Reaffirmation) warrants, represents and agrees that it is
fully aware of California Civil Code Section 1542, which provides as follows:
SEC. 1542.  GENERAL RELEASE. A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS
SETTLEMENT WITH THE DEBTOR.





--------------------------------------------------------------------------------





Each Borrower and each other Loan Party (by its execution and delivery of the
attached Consent and Reaffirmation) hereby expressly waives the provisions of
California Civil Code Section 1542, and any rights they may have to invoke the
provisions of that statute now or in the future with respect to the Claims being
released pursuant to this Section 8. In connection with the foregoing waiver and
relinquishment, each Borrower and each other Loan Party (by its execution and
delivery of the attached Consent and Reaffirmation) acknowledges that they are
aware that they or their attorneys or others may hereafter discover claims or
facts in addition to or different from those which the parties now know or
believe to exist with respect to the subject matter of the Claims being released
hereunder, but that it is nevertheless the intention of each Borrower and each
other Loan Party (by its execution and delivery of the attached Consent and
Reaffirmation) to fully, finally and forever settle, release, waive and
discharge all of the Claims which are being released pursuant to this Section 8.
The release given herein shall remain in effect as a full and complete general
release, notwithstanding the discovery or existence of any such additional or
different claims or facts.
(c)Each Borrower and each other Loan Party (by its execution and delivery of the
attached Consent and Reaffirmation) understands, acknowledges and agrees that
the release set forth above may be pleaded as a full and complete defense and
may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release.
(d)Each Borrower and each other Loan Party (by its execution and delivery of the
attached Consent and Reaffirmation) agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final, absolute and unconditional
nature of the release set forth above.
[signature pages follow]







--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.


REG SERVICES GROUP, LLC,
an Iowa limited liability company




By: /s/ Randolph L. Howard
Name: Randolph L. Howard
Title: President



REG MARKETING & LOGISTICS GROUP, LLC, an Iowa limited liability company




By: /s/ Randolph L. Howard
Name: Randolph L. Howard
Title: President











WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent and as a Lender




By: /s/ Barry Felker
Name: Barry Felker
Title: Its Authorized Signatory










--------------------------------------------------------------------------------





FIFTH THIRD BANK, as a Lender




By: /s/ Patrick Lingrosso
Name: Patrick Lingrosso
Title: Vice President








--------------------------------------------------------------------------------





CONSENT AND REAFFIRMATION


Renewable Energy Group, Inc., a Delaware corporation ("Parent"), as a Guarantor,
REG Houston, LLC, a Texas limited Liability company, as a Plant Loan Party, REG
Geismar, LLC, a Delaware limited liability company, as a Plant Loan Party, REG
Albert Lea, LLC, an Iowa limited liability company, as a Plant Loan Party, and
REG New Boston, LLC, an Iowa limited liability company, as a Plant Loan Party
(each of the foregoing, a "Loan Party") hereby (i) acknowledges receipt of a
copy of the foregoing Amendment No. 12 to Credit Agreement (terms defined
therein and used, but not otherwise defined, herein shall have the meanings
assigned to them therein); (ii) consents to each Borrower's execution and
delivery thereof; (iii) agrees to be bound thereby, including Section 8 of the
foregoing Amendment No. 12 to Credit Agreement; and (iv) affirms that nothing
contained therein shall modify in any respect whatsoever any Loan Documents to
which the undersigned is a party and reaffirms that each such Loan Document is
and shall continue to remain in full force and effect (except as set forth in
the foregoing Amendment No. 12 to Credit Agreement). Although each Loan Party
has been informed of the matters set forth herein and has acknowledged and
agreed to same, each Loan Party understands that Agent and Lenders have no
obligation to inform such Loan Party of such matters in the future or to seek
such Loan Party's acknowledgment or agreement to future consents, amendments or
waivers, and nothing herein shall create such a duty.
[signature pages follow]




RENEWABLE ENERGY GROUP, INC.,
a Delaware corporation, as a Guarantor
By: /s/ Randolph L. Howard
Name: Randolph L. Howard
Title: President



REG HOUSTON, LLC, a Texas limited liability company, as a Plant Loan Party
By: /s/ Randolph L. Howard
Name: Randolph L. Howard
Title: President








--------------------------------------------------------------------------------





REG GEISMAR, LLC, a Delaware limited liability company, as a Plant Loan Party
By: /s/ Randolph L. Howard
Name: Randolph L. Howard
Title: President



REG ALBERT LEA, LLC, an Iowa limited liability company, as a Plant Loan Party
By: /s/ Randolph L. Howard
Name: Randolph L. Howard
Title: President



REG NEW BOSTON, LLC, an Iowa limited liability company, as a Plant Loan Party
By: /s/ Randolph L. Howard
Name: Randolph L. Howard
Title: President














